Citation Nr: 0922832	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  04-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to a disability rating in excess of 50 
percent for depression.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
renal failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2004, January 2005 and October 2005 
rating decisions of the Columbia, South Carolina Department 
of Veterans' Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board for further 
development of the Veteran's claim for compensation under 38 
U.S.C.A. § 1151 in October 2006.  The Board subsequently 
referred this case for an independent medical evaluation in 
December 2008.

As noted in the Board's October 2006 decision, the Veteran's 
38 U.S.C.A. § 1151 claim for renal failure was originally 
denied by the RO in an October 2001 rating decision for 
which, he filed a timely, unambiguous notice of disagreement.  
In March 2002, the Veteran settled a medical malpractice 
administrative tort claim with VA regarding his renal failure 
for $90,000.  In an April 2002 letter, the RO acknowledged 
that the Veteran had filed a timely notice of disagreement, 
noted that he had settled his renal failure tort claim with 
VA, requested him to clarify the issue with which he 
disagreed, and stated that no action would be taken on his 
claim until VA received correspondence from the Veteran.  The 
Veteran submitted evidence for his 38 U.S.C.A. § 1151 claim 
for renal failure in October 2003.  

In a December 2003 letter, the RO notified the Veteran that 
the October 2001 RO decision on his claim was final, and that 
in order for the RO to reconsider the issue, new and material 
evidence must be submitted by the Veteran.  The RO denied the 
Veteran's claim in its January 2004 decision on the basis 
that the Veteran had not introduced new and material evidence 
to reopen his claim.

The Board found in the October 2006 decision, that the RO's 
December 2003 letter, requesting that the Veteran clarify his 
disagreement and noting that the Veteran settled his tort 
claim for renal failure, did not render its October 2001 
rating decision a final decision.  The Board also observed 
that the law did not preclude the Veteran from establishing 
entitlement to benefits under 38 U.S.C.A. § 1151 for his 
renal failure, even though he entered into a tort claim 
settlement with the United States for his renal failure and 
the RO had no basis for refusing to proceed with adjudication 
of the Veteran's claim under 38 C.F.R. §§ 19.26 and 19.29.  
See 38 U.S.C.A. § 1151.  Thus, the Board concluded that as 
the October 2001 rating decision was not final, no new and 
material evidence was required.  

The Veteran's representative also raised the issue of 
entitlement to service connection for kidney failure as 
secondary to the Veteran's service-connected diabetes 
mellitus.  As this claim has not been adjudicated by the RO 
and is not developed for appellate review, it is referred to 
the RO for appropriate action.  

The issue of service connection for coronary artery disease 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected depression is manifested 
by depression, dysphoric mood, constricted affect, slow 
speech, mild evidence of psychomotor retardation, mildly 
impaired memory, concentration problems, difficulty with 
stress, difficulty dealing with others, sleep disturbance, 
exaggerated startle, irritability, forgetfulness, neglect of 
self-care, panic attacks and hallucinations; Global 
Assessment of Functioning (GAF) scores ranged from 50 to 55.

2.  The Veteran's current renal failure was not caused by 
hospital care, medical or surgical treatment, or examination 
furnished by VA.






CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 50 percent for depression have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (2008).  

2.  The criteria for entitlement to compensation pursuant to 
38 U.S.C. § 1151 for renal failure, as a result of VA medical 
treatment, are not met. 38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. §§ 3.361, 17.32 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
entitlement to compensation under 38 U.S.C.A. § 1151 and an 
increased disability rating in the January 2004 and October 
2005 rating decisions, he was provided notice of the VCAA in 
October 2001, December 2003 and September 2005.  An 
additional VCAA letter was sent in November 2006.  The VCAA 
letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in March 
2006 and November 2006, pertaining to the downstream 
disability rating and effective date elements of his claims, 
and was furnished Statements of the Case in February 2004 and 
May 2006 with subsequent re-adjudication in April 2004, June 
2006, April 2007 and June 2007 Supplemental Statements of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the VCAA 
letters did not satisfy all of the elements required by the 
recent Vazquez-Flores decision.  Nonetheless, the Veteran was 
not prejudiced in this instance, as the March 2006 and 
November 2006 letters did provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
VA to obtain) to support his claim for increased 
compensation.  In addition, the May 2006 Statement of the 
Case provided the Veteran with the specific rating criteria 
for his service-connected disability and explained how the 
relevant diagnostic code would be applied.  These factors 
combine to demonstrate that a reasonable person could have 
been expected to understand what was needed to substantiate 
the claim.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claim.  In the 
May 2006 VA form 9, the Veteran reported that his symptoms 
met the rating criteria for a 70 percent evaluation, 
including panic attacks, hallucinations, continuous 
depression, unprovoked irritability and the inability to 
maintain relationships.  Based on this evidence, the Board is 
satisfied that the Veteran had actual knowledge of what was 
necessary to substantiate his increased rating claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes private 
medical records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Analysis

I.  Entitlement to a Disability Rating in Excess of 50 
percent for Depression

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The Veteran's current depression is rated under Diagnostic 
Code 9434 and is evaluated pursuant to the General Rating 
Formula for Psychoneurotic Disorders which provides for the 
following ratings:  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 
70 indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
ranging from 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2008).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The Veteran contends that his service-connected depression 
warrants a higher rating.  Specifically he claims that his 
symptoms warrant a 70 percent evaluation, which include panic 
attacks, hallucinations, continuous depression, unprovoked 
irritability and the inability to maintain relationships.

Private treatment reports from September 2004, a year prior 
to the Veteran's claim for increased rating, to January 2006 
and VA outpatient treatment reports from November 2004 and 
May 2007 reflect that the Veteran was treated for depression, 
also characterized as depressive disorder and depression with 
psychosis.  His symptoms during this time included 
depression, auditory and visual hallucinations, nightmares 
and feelings of aggravation working with people. 

In a June 2004 VA examination, the Veteran reported that he 
first sought mental health treatment in January 2004 with a 
private psychiatrist which he saw on a monthly basis.  He had 
a fair relationship with his girlfriend, three children and 
grandchildren and had two close friends, one of whom he saw 
several times a week and the other he talked on the phone 
with three times a week.  He attended church weekly and met 
with Veterans of Foreign Wars monthly.  The Veteran reported 
a decline in his sociability in the past 15 years.  He also 
reported having been employed for 20 years at an insurance 
company as a salesman, although he had trouble coping with 
stress and dealing with people.  A mental status examination 
revealed a dysphoric mood, constricted affect, slow speech, 
some mild evidence of psychomotor retardation, logical and 
coherent thought processes, no auditory or visual 
hallucinations, no delusions, no suicidal or homicidal 
ideation, a mildly to moderately impaired memory and evidence 
of concentration problems.  A GAF score of 55 was assigned.  
The examiner concluded that the Veteran exhibited moderate 
symptoms associated with depression, specifically he heard 
people calling his name when no one was there.  In addition, 
the examiner noted symptoms of sleep disturbance, exaggerated 
startle, irritability, forgetfulness, and neglect of self-
care.  The Veteran reported being on medication for sleep 
problems.  

A July 2004 VA examination reflects that the Veteran was 
found to be completely able to manage his own funds.  

In an October 2005 VA examination, the Veteran reported 
having depressive symptoms, panic attacks approximately five 
to six times a week, and hallucinations, both auditory and 
visual.  The Veteran reported a history of hospitalizations 
but he had not been hospitalized since his last VA 
examination.  He was employed as an insurance salesman and 
worked on commission, with some interference with 
occupational functioning due to panic attacks and depressive 
symptoms.  A mental status examination revealed the Veteran 
was well groomed, alert, oriented, cooperative and attentive.  
The mental status examination also revealed a dysphoric mood, 
constricted affect, slow speech, some evidence of psychomotor 
retardation, logical and coherent thought processes, thought 
content devoid of auditory or visual hallucinations, no 
evidence of delusional content, and partial insight into his 
current situation.  He was assigned a GAF score of 50.  The 
examiner noted the Veteran reported symptoms consistent with 
panic disorder although they did not interfere with his 
ability to perform activities of daily living or leave the 
house.  The examiner also noted the Veteran met the criteria 
for depressive disorder.  Finally, the examiner concluded 
that the Veteran was moderately impaired in his social 
interactions, moderately to severely impaired in his ability 
to maintain employment and perform job duties and moderately 
to severely impaired overall.

After a careful review of the evidence of record, the Board 
finds that the Veteran's depression does not warrant an 
evaluation in excess of 50 percent at any time since the date 
of claim on September 8, 2005.  The record is absent of 
depressive symptoms consisting of obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships so as to warrant a 70 
percent disability rating.  In this regard, the Board notes 
that while the Veteran's symptoms included auditory and 
visual hallucinations and near continuous depression, the 
October 2005 VA examination found the Veteran's thought 
content was devoid of auditory or visual hallucinations or 
delusional content and the medical evidence of record does 
not reflect that panic attacks or depression affected his 
ability to function independently, appropriately and 
effectively.  In fact, the October 2005 VA examiner concluded 
that the Veteran's symptoms did not interfere with his 
ability to perform activities of daily living or leave the 
house.  

The Board also acknowledges that the VA examinations noted 
the Veteran's thought processes were logical and coherent and 
mental status examinations revealed no delusions, 
hallucinations or obsessional rituals.  While the VA 
examinations noted mild evidence of psychomotor retardation, 
slow speech, a mildly to moderately impaired memory and 
evidence of concentration problems, these symptoms, along 
with the Veteran's other symptoms of depression, dysphoric 
mood, constricted affect, difficulty with stress, difficulty 
dealing with others, sleep disturbance, exaggerated startle, 
irritability, forgetfulness, neglect of self-care, panic 
attacks and hallucinations are adequately compensated for 
under the 50 percent criteria.  The evidence also reflects 
that the Veteran was currently employed and had been so for 
20 years and that he was able to maintain relationships with 
his girlfriend, children, grandchildren and two friends in 
addition to attending monthly therapy with a private 
physician, going to church weekly and meeting with the 
Veterans of Foreign Wars monthly.  As such, the Board finds 
that the criteria considered under the 70 percent disability 
rating is not demonstrated by the objective evidence of 
record and the Veteran's depression symptoms are, in fact, 
considered and provided for in the criteria for a 50 percent 
disability rating.  Thus, the Board finds that the Veteran's 
depression more nearly approximates the 50 percent disability 
rating assigned.

In addition, the Veteran's GAF scores ranged from 50 to 55, 
thereby indicating moderate to serious symptoms.  As noted 
above, evaluations are not assigned based solely upon GAF 
scores, and the symptomatology described in the record fails 
to more nearly approximate the criteria for a 70 percent 
rating at any point during the course of the appeal.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's depression presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's depression.  While the October 2005 
VA examination noted a history of hospitalizations the 
Veteran did not report any previous hospitalizations in the 
June 2004 VA examination and in the October 2005 VA 
examination he reported he had not been hospitalized since 
his last VA examination in June 2004.  As a result, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 50 percent at any time 
since the date of claim on September 8, 2005.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Veteran's disability has been no more than 50 percent 
disabling since that date, so his rating cannot be "staged" 
because the 50 percent rating represent his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 50 
percent for depression is not warranted at any time since the 
date of claim on September 8, 2005.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on 
appeal is accordingly denied.

II.  Entitlement to Compensation Under 38 U.S.C.A. § 1151

The Veteran argues that he is entitled to compensation under 
38 U.S.C.A. § 1151 for renal failure.  Specifically, the 
Veteran and his representative contend that he was prescribed 
non steroidal anti-inflammatory drugs (NSAIDS) by VA for 
treatment of a back condition, which subsequently caused his 
renal failure.  

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service- 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if (1) the 
disability or death was not the result of the veteran's 
willful misconduct, (2) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under the law administered by the 
Secretary, and (3) the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care and has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination proximately 
caused a veteran's additional disability or death, it must be 
shown that the hospital care, medical or surgical treatment, 
or examination caused the veteran's additional disability or 
death and that (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  
Consent may be express (i.e. given in orally or in writing) 
or implied under the circumstances specified in 38 C.F.R. § 
17.32(b), as in emergency situations.  38 C.F.R. § 
3.361(d)(1).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time.  38 C.F.R. § 17.32(c).

The informed consent process must be appropriately documented 
in the medical record.  38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

VA outpatient treatment reports from February 1998 to 
September 1998 reflect that, pursuant to treatment for low 
back pain in July 1998 and August 1998, the Veteran was 
prescribed Naproxen (an NSAID), Cyclobenzaprine (a skeletal 
muscle relaxant, also listed as Flexeril), Naprosyn (an 
NSAID) and Nabumetone (an NSAID), and a muscle relaxant.  VA 
prescription records reflect that the Veteran was prescribed 
Nabumetone for back pain, characterized as an NSAID, from 
July 1998 to August 1998 and from August 1998 to August 1999 
and Cyclobenzaprine, characterized as a skeletal muscle 
relaxant, from July 1998 to August 1998.

Private medical records reflect that the Veteran was treated 
for acute renal failure from September 1998 to November 1998 
which was variously diagnosed as:  acute renal failure 
secondary to acute tubular necrosis (ATN); acute renal 
failure due to a combination of Angiotensin Converting Enzyme 
(ACE) inhibitors and NSAIDS; acute renal failure from 
probable renal etiologies; and acute renal failure due to 
ATN, Darvocet (a narcotic pain reliever), NSAIDS, diuretics 
and ACE inhibitors.  The Veteran underwent an operation in 
September 1998 in which a Hickman catheter was placed in the 
left subclavian vein.  A November 1998 private record 
reflects that the Veteran was treated for acute renal failure 
due to ATN which required dialysis for over a month and had 
recovering kidney function.  A November 1999 private report 
diagnosed the Veteran with status post acute renal failure, 
secondary to ATN, presumably precipitated by nonsteroidals, 
and the Veteran was reported to have recovered completely.

In a July 2001 VA examination for diabetes mellitus, the 
Veteran was diagnosed with chronic renal insufficiency and 
status post dialysis. 

In a January 2009 Independent Medical Opinion, the physician 
reported that the Veteran's acute kidney injury in 1998 was 
both clinically and pathologically consistent with the rare 
occurrence of an idiosyncratic reaction to NSAIDS, in this 
case, Nabumetone.  She noted that the idiopathic reaction in 
the Veteran was ATN, however, the records were clear that he 
recovered from this acute kidney failure and did not have 
signs of developing chronic kidney disease until several 
years thereafter.  The physician found there was no evidence 
in the information of record that this reaction caused 
lasting damage to the kidneys.  She also found that 
Nabumetone was not prescribed in a careless, negligent, lack 
of proper skill, error in judgment or similar instance of 
fault by the VA.  Finally, the physician concluded that the 
Veteran developed a rare idiosyncratic reaction to NSAIDS and 
recovered his kidney function, after which, eight to 10 years 
later he developed end stage renal disease which was most 
likely due to his diabetes mellitus as well as hypertension, 
both of which predate the events of 1998.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the Veteran's 38 U.S.C.A. § 
1151 claim for renal failure.  The record does not 
demonstrate that either the Veteran's current renal failure 
was caused by hospital care, medical or surgical treatment, 
or examination furnished by VA.  There is simply no 
indication in the medical evidence that the Veteran's current 
renal failure was related to any VA treatment.  The Board 
recognizes that while the Veteran experienced an acute kidney 
injury in 1998 that was related to probable renal etiologies 
and medications, including Darvocet (a narcotic pain 
reliever), NSAIDS, diuretics and ACE inhibitors, this injury 
was noted to have recovered completely.  In addition, the 
January 2009 Independent Medical examiner noted that while 
the Veteran's 1998 kidney injury was an idiosyncratic 
reaction to NSAIDS, Nabumetone, he recovered his kidney 
function.  She also reported that his current end stage renal 
disease developed eight to 10 years afterward and was most 
likely due to the Veteran's diabetes mellitus and 
hypertension.  Accordingly, entitlement to compensation under 
38 U.S.C.A. § 1151 for renal failure is not warranted.

The Board acknowledges the Veteran's contentions that his 
current renal failure is secondary to the NSAIDS prescribed 
to him by VA for treatment of his back in 1998.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching the foregoing conclusions above the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess 50 percent for depression is 
denied.

Compensation under 38 U.S.C.A. § 1151 for renal failure is 
denied.


REMAND

The Veteran's original service treatment reports are missing 
from the record.  The Board notes that when a veteran's 
medical records are lost or misplaced, VA has a "heightened" 
duty to assist in the development of the claims.  Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  As will be 
discussed below, the Board finds that a remand is necessary 
to comply with VA's heightened duty to assist.

In a December 2000 letter, the RO notified the Veteran that 
medical evidence was requested from the Orangeburg Regional 
Medical Center in support of his claim.

A request for service treatment records and service dental 
records was made in December 2000 to the National Personnel 
Records Center (NPRC).  The request was received in January 
2001.  On May 15, 2001 the NPRC responded that the requested 
records were mailed.  A notation on the response, dated 
August 8, 2001, reported these records were incomplete.

A January 2001 Notice of Temporary Transfer reported that the 
case was forwarded to the Regional Counsel office on January 
3, 2001 with an expected return date of February 18, 2001.  

A second Notice of Temporary Transfer, in August 2001, noted 
that the case was forwarded to the Regional Counsel office on 
August 8, 2001 with an expected return date of August 8, 
2002.  

In an August 2001 letter, the Veteran was notified of the 
VCAA which had been signed into law in November 2000 and he 
was notified that if the VA did not yet have his service 
medical records, they would retrieve and review them to 
determine whether he had an injury or disease in service.

A September 2001 internal communication at the RO reported 
that the Veteran had inquired about the status of his claim.  
The memo instructed that the case should be rated.  This 
communication also noted that the Regional Counsel office had 
the case since August 8, 2001 and that the RO was still 
awaiting verification of the Veteran's service.

In an October 2001 rating decision, the RO cited the 
Veteran's service treatment records from January 19, 1965 to 
January 9, 1968, as evidence considered in making the 
decision on his claims.

A March 2002 memorandum from the Regional Counsel office 
reported that they recently settled a medical malpractice 
administrative tort claim with the Veteran that was filed 
against the VA.  A copy of the tort claim and release were 
attached to the memorandum.  There was no indication of when 
the file was returned to the RO.  

In an October 2004 letter, the RO notified the Veteran that 
the service medical records were of record.

In the October 2004 and January 2005 rating decisions which 
adjudicated the issues of service connection for coronary 
artery disease and service connection for depression, 
currently on appeal, the service treatment records were not 
listed under the evidence and no reference to the service 
treatment reports was made in either decision.

In a September 2006 Informal Hearing Presentation, the 
Veteran's representative points out that there were 
additional issues on appeal for which the documents were 
missing and noted the VA Secretary's duty to locate records 
relevant to the Veteran's claim and to notify the Veteran if 
such records cannot be found or if such records were 
withheld.  Thus, as of September 2006, the claims file was 
missing documents relevant to the Veteran's claims on appeal.  
The Board notes that the procedural and medical documents 
related to the additional claims on appeal appear to have 
been associated with the Veteran's file.

During the pendency of this appeal, in an April 2006 
electronic mail (email) communication to the Board, the RO 
requested copies of the Veteran's service treatment reports 
or, in the alternative, requested the claims file to be 
returned to the RO.  

A June 2007 rating decision listed the Veteran's service 
treatment records for the period of service from January 1965 
to January 1968 as evidence considered in the decision, 
although the rating decision makes to reference to the 
information in the service treatment records other than their 
failure to demonstrate injuries in service.  Thus, the June 
2007 rating decision indicates that the service treatment 
records were considered by the RO in adjudicating the 
Veteran's claims in this decision.  

A July 2007 certification of appeal by the RO reported that 
the service medical records had been associated with the 
file.  The Board notes however, that prior to the RO's 
request for service treatment reports, no certification of 
appeal appears to have been filed and thus there is no 
indication of whether the service treatment reports were of 
record when the case was initially transferred to the Board.

A search for the missing service treatment records has been 
conducted at the Board.  All offices in which the Veteran's 
claims file has been sent while at the Board have been 
contacted, including the Dispatch Unit, the Intake Unit, the 
Outside Medical Opinion Office (OMO), Dr. F., and the 
Disabled American Veterans' Office.  All requests for a 
search of the service treatment records received negative 
responses from each of the above listed offices and persons 
contacted.  As the records cannot be located at the Board, 
the claims file should be returned to the RO in order to 
conduct a complete search.

As the Veteran is appealing the issue of service connection 
for coronary artery disease, his service treatment records 
are necessary for the Board to adjudicate the claim.  As 
additional action by the RO may be fruitful in either 
obtaining the Veteran's service medical records or 
documenting information that the records cannot be obtained, 
the Board determines that further development is warranted.  
See Dixon v. Derwinski, 3 Vet. App. 261, 263-64 (1992).

Therefore, the case must be remanded for the RO to perform a 
complete search for such records or, in the event they cannot 
be found, to reconstruct the service treatment records from 
the evidence in the claims file.  

The Regional Counsel Office, NPRC and the Army Reserve 
Personnel Center should be contacted and requested to send 
any copies of these records that they may have in their 
possession.

Where, as here, the service medical records are unavailable 
for consideration, through no fault of the veteran, the 
Board's obligation to explain its findings and conclusions, 
and to consider carefully the benefit of the doubt rule, is 
heightened.  See Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)

Accordingly, the case is REMANDED for the following action:

1.  All efforts should be made to locate 
the Veteran's service treatment records 
including a complete search for such 
records at the RO.  

2.  The RO should contact the Regional 
Counsel office and request a search of any 
and all records for the Veteran including 
possible service treatment reports.  
Associate all requests and records 
received with the claims file.  If records 
are unavailable, a negative reply is 
requested

3.  RO should again contact the National 
Personnel Records Center (NPRC) and 
request a search for any and all records, 
medical and personnel, if available.  
Associate all requests and records 
received with the claims file.  If records 
are unavailable, a negative reply is 
requested.

4.  The RO should also contact the United 
States Army Reserves Personnel Center 
(AFPC), as well as the U.S. Naval Reserves 
Personnel Center, for any information they 
may have regarding the Veteran.  Associate 
all requests and records received with the 
claims file.  If records are unavailable, 
a negative reply is requested.

5.  If the service treatment records can 
not be found, the RO should attempt to 
reconstruct the service treatment records 
from the information in the file.

6.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


